IN THE SUPREME COURT OF THE STATE OF DELAWARE

 IRA JONES,                            §
                                       §   No. 346, 2020
        Defendant Below,               §
        Appellant,                     §
                                       §
        v.                             §   Court Below–Superior Court
                                       §   of the State of Delaware
 STATE OF DELAWARE,                    §
                                       §   Cr. ID No. 1407022180 (N)
        Plaintiff Below,               §
        Appellee.                      §

                           Submitted: June 25, 2021
                           Decided:   September 8, 2021

Before SEITZ, Chief Justice; VALIHURA and MONTGOMERY-REEVES,
Justices.

                                     ORDER

      After consideration of the parties’ briefs and the record on appeal, it appears

to the Court that:

      (1)    Ira Jones appeals the Superior Court’s denial of his motion for

correction of an illegal sentence. Having carefully reviewed the parties’ positions

on appeal, we conclude that the Superior Court’s judgment must be reversed and the

matter remanded for resentencing.

      (2)    In October 2014, a New Castle County grand jury indicted Jones for

possession of a firearm by a person prohibited (“the person-prohibited offense”),

possession of ammunition by a person prohibited, carrying a concealed deadly
weapon, and providing a false statement to law enforcement. On March 2, 2015,

Jones pleaded guilty to the person-prohibited offense in exchange for dismissal of

the remaining charges. The plea paperwork indicates that the parties agreed that

because Jones had two prior felonies—a 2009 conviction for second-degree assault

and a 2006 conviction for distribution within 300 feet of a park—he was eligible to

be sentenced under 11 Del. C. § 1448(e)(1)(c) to a minimum-mandatory term of ten

years of Level V incarceration. The Superior Court immediately sentenced Jones to

fifteen years of Level V incarceration, suspended after ten years for decreasing levels

of supervision.

         (3)    In June 2015, Jones filed a motion for sentence modification and asked

the Superior Court to reduce his sentence to ten years of Level V incarceration,

suspended after five years. On June 22, 2015, the Superior Court denied the motion,

finding, among other things, that Jones was serving a mandatory sentence that could

not be reduced or suspended.

         (4)    On February 14, 2020, Jones filed a motion for correction of an illegal

sentence under Superior Court Criminal Rule 35(a). Jones argued that this Court’s

holding in Butcher v. State1 rendered his sentence illegal because the minimum-

mandatory term to which he was sentenced was premised in part on conviction for a

crime that was no longer defined as a violent felony when he committed the person-


1
    171 A.3d 537 (Del. 2017).
                                            2
prohibited offense. On February 24, 2020, the Superior Court denied Jones’ motion

as an untimely motion to modify filed under Rule 35(b), and Jones filed a timely

motion for reargument. On September 18, 2020, the Superior Court denied Jones’

Rule 35(a) motion, finding the motion to be meritless because Jones had not received

a minimum-mandatory sentence. This appeal followed.

       (5)    We review the denial of a motion for correction of sentence for abuse

of discretion.2 To the extent a claim involves a question of law, we review the claim

de novo.3 A sentence is illegal if it exceeds statutory limits, violates double jeopardy,

is ambiguous with respect to the time and manner in which it is to be served, is

internally contradictory, omits a term required to be imposed by statute, is uncertain

to its substance, or is a sentence that the judgment of conviction did not authorize.4

       (6)    On appeal, Jones continues to assert that his ten-year minimum-

mandatory sentence is illegal because one of his prior felonies—a 2006 conviction

for distribution within 300 feet of a park—was no longer categorized as a violent

felony in 2014. Thus, he was not subject to a minimum-mandatory term of ten years

of Level V incarceration under 11 Del. C. § 1448(e)(1)(c).

       (7)    At the time Jones committed the person-prohibited offense in 2014, the

relevant portions of Section 1448 provided as follows:


2
  Fountain v. State, 2014 WL 4102069, at *1 (Del. Aug. 19, 2014).
3
  Id.
4
  Brittingham v. State, 705 A.2d 577, 578 (Del. 1998).
                                              3
         (c) Possession of a deadly weapon by a person prohibited is a class
         F felony, unless said deadly weapon is a firearm or ammunition for a
         firearm, and the violation is one of paragraphs (a)(1)-(8) of this section,
         in which case it is a class D felony, or unless the person is eligible for
         sentencing pursuant to subsection (e) of this section, in which case it is
         a class C felony….

         (e)(1) Notwithstanding any provision of this section or Code to the
         contrary, any person who is a prohibited person as described in this
         section and who knowingly possesses, purchases, owns or controls a
         firearm or destructive weapon while so prohibited shall receive a
         minimum sentence of:

                a. Three years at Level V, if the person has previously
                been convicted of a violent felony;

                b. Five years at Level V, if the person does so within 10
                years of the date of conviction for any violent felony or the
                date of termination of all periods of incarceration or
                confinement imposed pursuant to said conviction,
                whichever is the later date; or

                c. Ten years at Level V, if the person has been convicted
                on 2 or more separate occasions of any violent felony.5

Under Section 1448(e)(3), a “violent felony” is a felony defined as violent by 11

Del. C. § 4201(c). In Butcher, we held that “the definition of ‘violent felony’ as that

term is used in Section 1448(e) is controlled by the version of Section 4201(c) in

effect at the time [the defendant] committed [the person-prohibited offense].”6

         (8)    The State agrees that it relied on Jones’ criminal history to seek

enhanced sentencing under Section 1448(e)(1).            The State also concedes that


5
    11 Del. C. § 1448.
6
    Butcher, 171 A.3d at 543 (emphasis added).
                                                 4
possession within 300 feet of a park was not a designated violent felony in 2014. It

follows that the State acknowledges that Jones was not eligible for enhanced

sentencing under Section 1448(e)(1)(c).

      (9)   After our review of the record, it is unclear whether the Superior Court

imposed the non-suspended time as a minimum-mandatory term.               The non-

suspended portion of Jones’ sentence—ten years—falls within the statutory range

for a class C felony sentence. The Superior Court’s sentencing order also does not

refer to a minimum-mandatory term or Section 1448. But the plea paperwork and

the transcript of the plea colloquy reflect that the parties agreed that Jones was

subject to a ten-year minimum-mandatory term because of his prior convictions for

two violent felonies. Moreover, the Superior Court judge who accepted Jones’ plea

appears to have believed that Jones was serving a minimum-mandatory term when

he denied Jones’ 2015 motion for sentence modification, concluding that he was

unable to reduce or modify a mandatory sentence.

      (9)   Based on this lack of clarity and the State’s acknowledgment that “the

parties were mistaken in their belief that Jones was subject to a 10-year minimum

mandatory sentence,” the Court concludes that the Superior Court should resentence

Jones for the person-prohibited offense. We therefore reverse the Superior Court’s

denial of Jones’ motion for correction of sentence and remand this matter for

resentencing. Jones is entitled to be represented by counsel when he is resentenced.

                                          5
      NOW, THEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court is REVERSED. The matter is hereby REMANDED to the Superior

Court for further proceedings consistent with this Order. Jurisdiction is not retained.

                                        BY THE COURT:

                                        /s/ Collins J. Seitz, Jr.
                                             Chief Justice




                                          6